Case 1:20-cv-02765-RMR-MEH Document 91 Filed 08/25/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Case No. 1:20-cv-02765-RMR-MEH


  JANE DOE,

          Plaintiff,

  v.

  PAUL WANG,

          Defendant.


                              MOTION FOR LEAVE TO RESTRICT


               Mr. Paul Wang, pursuant to D.C.COLO.LCivR 7.2(b) and the Court’s November 10,

       2020 Order (Doc. 13), respectfully requests the Court’s leave to file the unredacted version

       of the Motion to Dismiss the Third Amended Complaint and its Attachments (A-D) under

       Level 1 restriction.



          Respectfully submitted this 25th day of August 2021.


                                                       /s/ Katayoun A. Donnelly
                                                       Katayoun A. Donnelly (#38439)
                                                       Azizpour Donnelly, LLC
                                                       2373 Central Park Blvd., Suite 100
                                                       Denver, CO 80238
                                                       Tel. (720) 675-8584
                                                       katy@kdonnellylaw.com


                                                       Attorney for Paul Wang



                                                   1
Case 1:20-cv-02765-RMR-MEH Document 91 Filed 08/25/21 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 25, 2021, I served an electronic copy of the foregoing via

  CM/ECF to counsel of record.



  Clarissa M. Collier
  David J. Schaller
  Wheeler Trigg O’Donnell LLP
  370 Seventeenth Street, Suite 4500
  Denver, CO 80202-5647
  303.244.1800
  collier@wtotrial.com
  schaller@wtotrial.com


                                                      /s/ Katayoun A. Donnelly
                                                      Katayoun A. Donnelly




                                                  2
